             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 1 of 30




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    WILLIAM L HARRIS ,
                                                         Case No. 2:20-cv-01045-TLF
7                            Plaintiff,
            v.                                           ORDER ON MOTIONS FOR
8                                                        SUMMARY JUDGMENT
     CITY OF KENT et al.,
9
                             Defendants.
10

11          This matter comes before the Court on plaintiff’s motions to amend (Dkt, 43, 63),

12   plaintiff’s second motion for summary judgment (Dkt. 45), defendants Thormburg and

13   JLL Property Management’s motion for summary judgment (Dkt. 46) and defendants

14   Officer Reed and City of Kent’s cross-motion for summary judgment (Dkt. 55). The

15   parties have fully briefed the issues before the Court. Dkt. 43, 45-51, 53-55, 57-63. For

16   the reasons set forth below, the Court GRANTS plaintiff’s motions to amend (Dkt. 43,

17   63), DENIES plaintiff’s motion for summary judgment (Dkt. 45), GRANTS defendants

18   Thormburg and JLL Property Management’s motion for summary judgment (Dkt. 46)

19   and GRANTS in part and DENIES in part defendants Officer Reed and City of Kent’s

20   cross-motion for summary judgment (Dkt. 55).

21                                PROCEDURAL BACKGROUND

22          Plaintiff filed a motion for leave to amend seeking to file a third amended

23   complaint. Dkt. 43. While this motion was pending, plaintiff filed his second motion for

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   1
              Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 2 of 30




1    summary judgment. Dkt. 45. The named defendants in this action also filed motions for

2    summary judgment. Dkt. 46, 55. After the parties briefed the pending motions for

3    summary judgment, plaintiff filed a fourth motion to amend the complaint. Dkt. 63.

4           Plaintiff’s Fourth Amended Complaint is factually identical to plaintiff’s Third

5    Amended complaint. The only changes are: plaintiff’s Fourth Amended Complaint adds

6    as defendants Tom Clark and Jason Nixon, based on the same facts alleged in the

7    Third Amended Complaint; the Fourth Amended Complaint adds a claim for negligence

8    based on the same facts. Dkt. 43, 63.

9           Pursuant to Fed. R. Civ. P. 15(a), the Court grants plaintiff’s latest motion to

10   amend and proceeds with plaintiff’s Fourth Amended Complaint as the operative

11   complaint. In light of the parties’ briefing and to prevent prejudice to defendants, the

12   Court will consider the merits of the pending motions for summary judgment as applied

13   to the facts alleged in the Fourth Amended Complaint. An amended pleading operates

14   as a complete substitute of the original complaint. See Ferdik v. Bonzelet, 963 F.2d

15   1258, 1262 (9th Cir. 1992). Accordingly, the Court will only consider factual allegations

16   raised in the Fourth Amended Complaint. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474

17   (9th Cir. 1997), overruled in part on other grounds, Lacey v. Maricopa Cnty., 693 F.3d

18   896 (9th Cir. 2012).

19                                   FACTUAL BACKGROUND

20          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 for alleged violations of

21   his constitutionally protected rights.

22          The Fourth Amended Complaint alleges the Kent Police Department is aware

23   that a number of police officers have been intentionally violating people’s rights and has

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   2
              Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 3 of 30




1    failed to take action or institute appropriate training. Dkt. 63 at 13-14. The complaint

2    also states that other officers and supervisors failed to intervene while Officer Reed

3    allegedly violated plaintiff’s rights. Id. at 13.

4           Plaintiff alleges that on December 15, 2019 Officers Jacob Reed and Jason

5    Nixon arrested him for having an electrical cord running from his vehicle to an electrical

6    outlet, for failing to exit his vehicle quickly enough and for tampering with a light pole.

7    Dkt. 63 at 16. Plaintiff alleges that the officers used tactical hand control techniques to

8    forcibly remove plaintiff from his vehicle and placed severely tight hand cuffs on plaintiff

9    causing excruciating pain. Id. Plaintiff also claims that his request to speak to Officer

10   Reed’s supervisor was denied. Id. Additionally, plaintiff alleges that Sergeant Clark

11   approved of the arrest. Id. at 17.

12          The complaint alleges that defendant Thormburg knew that plaintiff was not

13   stealing electricity because the light post has “dawn to dusk, cost-saving, kill switch

14   technology.” Dkt. 63 at 15. Plaintiff also contends that defendant Thormburg sought to

15   cover his conduct by sending vendors to remove the outlet after plaintiff’s arrest. Id.

16          A. Video Recording

17          During the events underlying this litigation, Officers Reed and Nixon were

18   wearing body-worn cameras. Dkt. 16, 17, 49.

19          The footage from Officer Reed’s body camera begins while Officer Reed was still

20   in his patrol vehicle, before he approached plaintiff’s parked vehicle. Officer Reed’s

21   Body-Worn Camera Footage; Dkt. 47-2 at 00:08. The footage shows Officer Reed

22   approached plaintiff’s vehicle with a flashlight and attempted to look into the vehicle. Id.

23   at 00:39-00:52. Officer Reed then knocked on the back-passenger side window. Id at

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   3
              Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 4 of 30




1    00:52-01:03. After knocking, Officer Reed took a step away from the vehicle and put on

2    a pair of gloves. Id. at 01:00-01:16.

3           After waiting about twenty seconds, Officer Reed knocked on the window again

4    and stated “Let’s go open the door man. I can’t see what you’re doing and you’re

5    freaking me out, so open the door.” Dkt. 47-2 at 01:16-01:23. Officer Reed waited

6    approximately ten seconds before stating “Okay stop digging around or I’m going to

7    break the window and pull you out.” Dkt. 47-2 at 01:23-01:39. From inside the vehicle,

8    plaintiff appeared to say, “I’m getting my shorts.” Id. at 01:38-01:39. Officer Reed stated

9    “I can’t hear you. Open the door.” Id. at 01:39-01:43. Plaintiff continued to speak, but it

10   is unclear what plaintiff said. Id. at 01:43-01:45.

11          Next, Officer Reed said, “You have three second before I break this window.”

12   Dkt. 47-2 at 01:45-01:49. Plaintiff continued to state that he was just getting his shorts.

13   Id. at 01:45-01:50. Officer Reed counted one and waited five seconds before counting

14   two. Id. 01:48-01:55. During this time, plaintiff responded, “I’m getting my shorts” and

15   “Come one man I’m a former police officer myself, can’t I just get my shorts on.” Id. at

16   01:54-02:03. Officer Reed responded “No, open the door now.” Id. at 02:03.

17          Plaintiff opened the door and repeated “I’m just getting my shorts man.” Dkt. 47-2

18   at 02:03-02:08. Once plaintiff opened the door, it appears that he was sitting in his

19   vehicle covered with a blanket from the waist down. Id. at 02:08. Officer Reed instructed

20   plaintiff to get out of the vehicle. Id. at 02:11. Plaintiff responded, “But I’ve got nothing

21   on.” Id.at 02:11. Officer Reed told plaintiff “Step out or I’m going to drag you out” and

22   counted one. Id. at 02:11-02:13. Plaintiff stated, “I’m a former police officer myself, all

23   I’m putting on is some shorts officer, can I get some dignity and put my shorts on.” Id. at

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   4
              Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 5 of 30




1    02:13-02:19. At this point Officer Reed informed plaintiff that he was being audio and

2    video recorded. Id at 02:19.

3           Plaintiff reiterated that he would like to put his shorts on. Dkt. 47-2 at 02:25.

4    Officer Reed asked plaintiff where his shorts were located, and plaintiff indicated that

5    they were in the back of the car under the blanket. Id. at 02:22-02:25. Officer Reed

6    declined plaintiff’s request, stating “you are not digging for anything inside this car” and

7    instructed plaintiff to exit the vehicle. Dkt. 47-2 at 02:25-02:30. Officer Reed told plaintiff

8    that plaintiff was impeding Officer Reed’s investigation and that he would arrest plaintiff

9    for obstruction if plaintiff did not exit the vehicle. Id. at 02:30-02:38.

10          Plaintiff sat up on the edge of the seat facing out of the vehicle, holding the

11   blanket that was covering his legs, stating that he is a former police officer and that he

12   just wanted to put his shorts on. Dkt. 47-2 at 02:38-02:43. Officer Reed grabbed

13   plaintiff’s right wrist and shoulder to guide him out of the vehicle and instructed plaintiff

14   to put his hands behind his back. Id. at 02:43-02:50. Once plaintiff was standing, Officer

15   Reed stood behind him holding plaintiff’s wrists and instructed plaintiff to drop the items

16   in his hands. Id. at 02:50-03:00. Plaintiff said that he was just trying to put his shorts on,

17   that he had been parked there for months without a problem and that he wasn’t doing

18   anything wrong. Id. 03:00-03:20. Officer Reed explained that plaintiff was impeding his

19   investigation and directed plaintiff to interlace his fingers. Id. at 03:00-03:20.

20          Officer Reed asked Officer Nixon to assist him in placing hand cuffs on plaintiff’s

21   wrists. Dkt. 47-2 at 03:27-03:33. Officer Nixon helped hold plaintiff’s hands while Officer

22   Reed applied the handcuffs. Id. While the officers were handcuffing plaintiff, he asked

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   5
              Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 6 of 30




1    why he was being arrested, and Officer Reed informed plaintiff that he was being

2    arrested for obstructing Officer Reed’s investigation. Id. at 03:33-03:42.

3           After the officers secured the handcuff’s on plaintiff, while he was still standing

4    next to the vehicle, Officer Reed informed plaintiff that Officer Nixon would grab

5    plaintiff’s shorts from the vehicle. Id. at 03:55-03:57. Plaintiff told Officer Nixon where he

6    could find his shorts, Officer Nixon grabbed plaintiff’s shorts and assisted him in putting

7    on the shorts while still handcuffed. Id. at 03:57-4:40. Once plaintiff’s shorts were on,

8    Officer Reed walked plaintiff to Officer Reed’s patrol vehicle, asked plaintiff to sit in the

9    vehicle and read plaintiff his Miranda Rights from a booklet. Id. at 4:40-5:40. While

10   Officer Reed read from his booklet, plaintiff requested that a police sergeant come to

11   the scene. Id. at 05:32. Officer Reed did not respond to plaintiff’s request.

12          After reading from the booklet, Officer Reed explained to plaintiff that he

13   observed electrical cords running from a light pole to plaintiff’s vehicle which constituted

14   theft of services. Dkt. 47-2 at 05:42-05:48. Plaintiff responded that if there was an issue

15   with the power cords, he would take care of it. Id. at 05:48-05:55. Officer Reed recorded

16   plaintiff’s contact information and informed him that he was being arrested for

17   obstruction. Id. at 05:55-6:58. Officer Reed informed plaintiff that he could request to

18   speak to a sergeant in jail and closed the door to the patrol car. Id. at 06:52-07:00. The

19   officers then checked the camper trailer and another vehicle parked near plaintiff’s

20   vehicle, but found no occupants in the vehicles. Id. at 07:05-11:15.

21          While still at the scene of the arrest, Officer Reed received a phone call. Dkt. 47-

22   2 at 11:55. Officer Reed answered and stated “Yeah, perfect, perfect, so you are

23   responsible for the shopping center up here? Do you mind if I put you on speaker phone

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   6
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 7 of 30




1    and record you?” Id. at 11:55-12:15. Officer Reed then put the phone on speaker and

2    had the following conversation:

3          Officer Reed: Um so, now that I’ve got you on speaker phone, I just
           wanted to let you know you are being audio and video recorded even
4          though it’s just on the phone. So, you guys are responsible for the whole
           property complex up here?
5
           Caller: Yes
6
           Officer Reed: Okay, so we have a camper trailer and a car parked next to
7          the camper trailer that is plugged into one your guys’ streetlights, like the
           parking lot lights and they are stealing electricity.
8
           Caller: Okay
9
           Officer Reed: And we were just wondering … I’ve got one of them
10         detained in the back of my patrol car and I was just wondering if you
           wanted to prosecute for theft.
11
           Caller: Yes
12
           Officer Reed: Okay, um also, so he is going to go to jail because he wasn’t
13         very happy with the police asking him questions in the first place, so as
           long as you are willing to prosecute, I will get your information. I can’t tow
14         his car however; it’s just going to stay here. I’ll unplug the thing if I can do
           it safely, but it’s going to be your guys’ responsibility to get it moved if you
15         need it moved.

16         Caller: Yeah, we’ll get it towed. I’ll get ahold of my day porter.

17         Officer Reed: Okay just so you can tell him too, there’s also like a 20-foot
           camper trailer here that’s plugged into the same power pole.
18
           Caller: That’s unrelated to the party that you are detaining?
19
           Officer Reed: Correct yup
20
           Caller: Alright
21
     Dkt. 47-2 at 12:35-13:58. Next, Officer Reed wrote the callers contact information. Dkt.
22
     47-2 at 13:58-15:30. The caller identified himself as Curt Thormburg, the property
23
     manager for JLL Property Management. Id.
24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   7
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 8 of 30




1           When Officer Reed returned to his patrol vehicle, he removed his body worn

2    camera and placed it on the ceiling of the vehicle so that he and plaintiff would be on

3    screen during the drive to the jail. Dkt. 47-2 at 29:41-30:05. While Officer Reed was

4    writing on a notepad in the patrol vehicle, plaintiff requested to speak to the sergeant,

5    watch commander, the division commander and chief of police. Id. at 37:14-37:20.

6    Officer Reed placed a call informing the recipient of the call that plaintiff was requesting

7    to speak to a sergeant. Id. at 39:20-39:40. Officer Reed informed plaintiff that Officer

8    Reed’s sergeant declined to speak with plaintiff. Id.at 39:40-39:48. During the drive to

9    the jail, plaintiff requested that Officer Reed release plaintiff’s handcuffs because they

10   were uncomfortable and cutting into his arm, Officer Reed informed plaintiff that he

11   could sit sideways or place his hands in the cutouts. Id. at 40:02-47:09. Plaintiff sat

12   sideways for the rest of the drive but did not make any further comments or requests

13   regarding the handcuffs. Id. at 47:09-55:32.

14                                          DISCUSSION

15          Summary judgment is supported if the materials in the record “show that there is

16   no genuine issue as to any material fact and that the movant is entitled to judgment as a

17   matter of law.” Federal Rule of Civil Procedure (FRCP) 56 (a),(c). The moving party

18   bears the initial burden to demonstrate the absence of a genuine dispute of material fact

19   for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine dispute

20   concerning a material fact is presented when there is sufficient evidence for a

21   reasonable jury to return a verdict for the non-moving party. Anderson v. Liberty Lobby,

22   Inc., 477 U.S. 242, 252 (1986). In this context, materiality means the fact is one that is

23   “relevant to an element of a claim or defense and whose existence might affect the

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   8
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 9 of 30




1    outcome of the suit”; thus, materiality is “determined by the substantive law governing

2    the claim.” T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630

3    (9th Cir. 1987).

4           The non-moving party is required to show that genuine issues of material fact

5    “‘can be resolved only by a finder of fact because they may reasonably be resolved in

6    favor of either party.’” California Architectural Building Prods., Inc. v. Franciscan

7    Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987) (quoting Anderson, 477 U.S. at

8    250) (emphasis in original). When the Court considers a motion for summary judgment,

9    “[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to

10   be drawn in [their] favor.” Anderson, at 255. Yet the Court is not allowed to perform the

11   jury’s function – the Court may not weigh evidence, draw legitimate inferences from

12   facts, or decide credibility. Id. If the moving party meets their initial burden, an adverse

13   party may not rest upon the mere allegations or denials of his pleading; his or her

14   response, by affidavits or as otherwise provided in FRCP 56, must set forth specific

15   facts showing there is a genuine issue for trial. FRCP 56(c). The Court may not

16   disregard evidence solely based on its self-serving nature. Nigro v. Sears, Roebuck &

17   Co., 784 F.3d 495, 497 (9th Cir. 2015). “The district court can disregard a self-serving

18   declaration that states only conclusions and not facts that would be admissible

19   evidence.” Id.

20          42 U.S.C. § 1983 provides “a ‘civil remedy’ for deprivation of federally protected

21   rights caused by persons acting under color of state law.” Parratt v. Taylor, 451 U.S.

22   527, 535 (1981) overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327

23   (1986). To state a claim under Section 1983, a complaint must allege: (1) the conduct

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   9
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 10 of 30




1    complained of was committed by a person acting under color of state law, and (2) the

2    conduct deprived a person of a right, privilege, or immunity secured by the Constitution

3    or laws of the United States. Id. Section 1983 is the appropriate avenue to remedy an

4    alleged wrong only if both of these elements are present. Haygood v. Younger, 769

5    F.2d 1350, 1354 (9th Cir. 1985).

6           To state a claim under Section 1983, a plaintiff must set forth the specific factual

7    basis upon which the plaintiff claims each defendant is liable. Aldabe v. Aldabe, 616

8    F.2d 1089, 1092 (9th Cir. 1982). Vague and conclusory allegations of officials

9    participating in a civil rights violation are not sufficient to support a claim under Section

10   1983. Ivey v. Board of Regents, 673 F.2d 266, 269 (9th Cir. 1982).

11          A government official is entitled to qualified immunity under Section 1983 unless

12   “(1) they violated a federal statutory or constitutional right, and (2) the unlawfulness of

13   their conduct was ‘clearly established at the time.’” District of Columbia v. Wesby, ___

14   U.S. ___, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howard, 566 U.S. 658, 664

15   (2012)). A right is “clearly established” when existing precedent places the “statutory or

16   constitutional question beyond debate” such that every reasonable officer would

17   understand that the conduct violated that right. Reichle, 566 U.S. at 664.

18          When qualified immunity is reviewed in the context of a defense motion for

19   summary judgment, the evidence must be considered in the light most favorable to the

20   plaintiff with respect to central facts. Tolan v. Cotton, 572 U.S. 650, 657 (2014) (per

21   curiam). If there is a genuine issue of material fact concerning both: (1) Whether it

22   would be clear to a reasonable officer that their conduct was unlawful under the

23   circumstances they confronted, and (2) Whether the defendant’s conduct violated a

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   10
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 11 of 30




1    constitutional right” then summary judgment granting qualified immunity is not

2    appropriate. Bonivert v. City of Clarkston, 883 F.3d 865, 871-72 (9th Cir. 2018).

3           A. Fourth Amendment Claims - Unlawful Search and Unlawful Arrest

4               1. Initial Stop

5           The Fourth Amendment right to be secure from unreasonable searches and

6    seizures “applies to all seizures of the person,” including initial and brief seizures falling

7    short of a traditional arrest. United States v. Berber-Tinoco, 510 F.3d 1083, 1087 (9th

8    Cir. 2007) (quoting United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975)). Such

9    seizures, however, do not violate the Fourth Amendment “if the officer has a reasonable

10   suspicion supported by articulable facts that criminal activity ‘may be afoot.’” Berber-

11   Tinoco, 510 F.3d at 1087 (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)).

12          To determine whether a seizure was justified by a reasonable suspicion, the

13   Court must “consider whether, in light of the totality of the circumstances, the officer had

14   a particularized and objective basis for suspecting the particular person stopped of

15   criminal activity.” Id. (internal quotations omitted). The “totality of the circumstances”

16   may include an officer’s “objective observations, information from police reports, if such

17   are available, and consideration of the modes or patterns of operation of certain kinds of

18   law-breakers.” Id.

19          Officer Reed reported that while driving in the Panther Lake Shopping Center he

20   noticed electrical cords running from a light pole to a black SUV and a camper trailer.

21   Declaration of Officer Reed (Reed Decl.), Dkt. 16 at ¶ 6; Case Report, Dkt. 47-1. Officer

22   Reed also stated that the cords appeared to be illegally tapped to the light pole’s power

23   source. Dkt. 16 at ¶ 6; Dkt. 47-1. Officer Reed believed this was a crime and potential

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   11
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 12 of 30




1    safety hazard. Reed Decl., Dkt. 16 at ¶ 6. The pictures taken at the scene of the incident

2    show that a panel from the light pole had been removed and an outlet had been

3    connected to the internal wiring of the light pole. Dkt. 47-1.

4           Pursuant to RCW 9A.56.050, it is a gross misdemeanor to steal electricity. RCW

5    9A.56.050; See, State v. Kolisynk, 49 Wn.App. 890, 894 (1987) (finding that electricity is

6    a service that can be stolen). When Officer Reed observed that someone had tampered

7    with a light pole to remove the access panel and connect an electrical outlet to the

8    internal wiring, Officer Reed had reasonable suspicion that someone was stealing

9    electricity. Additionally, when Officer Reed observed the cords leading from the light

10   pole to a parked vehicle, he had a sufficient particularized and objective basis for

11   believing that the occupant of the vehicle was stealing electricity from the light pole.

12   Based on the undisputed facts in the record, Officer Reed had sufficient reasonable

13   suspicion to conduct a brief investigatory stop of the occupant of the vehicle.

14   Accordingly, no questions of fact remain regarding whether Officer Reed had sufficient

15   reasonable suspicion to conduct an investigatory stop of plaintiff.

16             2. Arrest

17          A claim for unlawful arrest is cognizable under 42 U.S.C. § 1983, as a violation of

18   the Fourth Amendment, only if the arrest was without probable cause or other

19   justification. Velazquez v. City of Long Beach, 793 F.3d 1010, 1018 (9th Cir. 2015).

20   Probable cause exists when an officer has reasonably trustworthy information of facts

21   and circumstances that are sufficient to justify a reasonably cautious person’s belief that

22   an offense has been or is being committed. Stoot v. City of Everett, 582 F.3d 910, 918

23   (2009) (citing Brinegar v. United States, 338 U.S. 160, 175-76 (1946)). Probable cause

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   12
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 13 of 30




1    is an objective standard, dependent upon the reasonable conclusions to be drawn from

2    the facts known to the arresting officer at the time of the arrest. Devenpeck v. Alford,

3    543 U.S. 146, 152 (2004). The arresting officer’s subjective reason for the arrest or

4    state of mind are irrelevant in determining whether probable cause existed. Id. at 153.

5           Plaintiff was arrested for theft in the third degree and obstructing a public officer.

6    Dkt. 47-1; 47-5; 47-6.

7           Pursuant to KCC 9.02.630, a person is guilty of obstructing a public officer if, with

8    knowledge that the person is a public officer, he or she: “ … (2) intentionally hinders or

9    delays a public officer by disobeying an order to stop given by such officer; (3)

10   intentionally refuses to cease an activity or behavior that creates a risk of injury to any

11   person when ordered to do so by a public officer … ” KCC 9.02.630(A).

12          For purposes of this section, a public officer is any individual responsible for

13   enforcing the Kent City Code and empowered to make arrests or issue citations under

14   the code or individuals responsible for enforcing the criminal laws of the state. KCC

15   9.02.630(C).

16          It is undisputed that Officer Reed was acting in his capacity as an officer for the

17   City of Kent Police Department. Accordingly, for purposes of the charge for obstructing

18   a public officer, Officer Reed was a public officer.

19          The video from Officer Reed’s body worn camera shows that after approaching

20   plaintiff’s vehicle, Officer Reed knocked on the window and took a step away from the

21   vehicle. After waiting about twenty seconds, Officer Reed knocked on the window again,

22   telling plaintiff to open the door. Officer Reed also told plaintiff that Officer Reed was

23   concerned for his safety because he could not see what plaintiff was doing in the

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   13
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 14 of 30




1    vehicle. Plaintiff did not open the door and Officer Reed instructed plaintiff to stop

2    digging around inside the vehicle. Officer Reed also told plaintiff that he could not see or

3    hear plaintiff through the car windows, again directing plaintiff to open the door.

4           After plaintiff opened the car door, plaintiff continued to argue with Officer Reed.

5    Officer Reed instructed plaintiff to exit the vehicle several times and plaintiff continued to

6    refuse to exit the vehicle. Additionally, plaintiff’s hands were obscured by a blanket, and

7    plaintiff refused to comply with Officer Reed’s instructions to drop the items in his hands.

8           The video shows that plaintiff was aware that Officer Reed was a police officer

9    because Officer Reed was wearing his police uniform and while still in the vehicle,

10   plaintiff referred to Officer Reed as “officer.”

11          The undisputed evidence in the record shows that plaintiff knew Officer Reed

12   was a public officer acting within his official duties. Further, Officer Reed informed

13   plaintiff that Officer Reed was concerned for his safety because plaintiff appeared to be

14   searching for something in his vehicle. Plaintiff ignored Officer Reed’s order to stop

15   looking for items in the vehicle and to exit the vehicle. Accordingly, the undisputed

16   evidence in the record shows that Officer Reed had probable cause to arrest plaintiff for

17   obstructing a public official.

18          Based on the foregoing discussion and the undisputed evidence in the record,

19   there remain no genuine issues of material fact regarding plaintiff’s search and arrest.

20   The search and arrest in question in this litigation, do not constitute a cognizable claim

21   under 42 U.S.C. § 1983. Accordingly, plaintiff’s claims for unlawful search and unlawful

22   arrest are dismissed against all defendants with prejudice.

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   14
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 15 of 30




1           B. Excessive Force

2           Plaintiff’s claim for excessive force may continue in this litigation against Officer

3    Reed only. The excessive force claim is dismissed against all other defendants.

4           When an excessive force claim arises in the context of an arrest, the claim is

5    most properly characterized as invoking the protections of the Fourth Amendment.

6    Graham v. Connor, 490 U.S. 386, 395 (1989) (citing Tenn. v. Garner, 471 U.S. 1, 5

7    (1985)). Determining whether the force used is reasonable under the Fourth

8    Amendment requires “a careful balancing of the nature and quality of the intrusion on

9    the individual’s Fourth Amendment interest against the countervailing governmental

10   interest at stake.” Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011).

11          There is no “easy-to-apply legal test” for determining whether the amount of force

12   used was reasonable, instead the Court must analyze ”the factbound morass of

13   ‘reasonableness.’” Scott v. Harris, 550 U.S. 372, 383 (2007). The ultimate question,

14   regardless of the amount of force used, is whether the use of force and the officer’s

15   actions were reasonable under the circumstance presented. Id.

16          The United States Supreme Court set out the following factors to consider when

17   evaluating the government interest at stake; (1) the severity of the crime at issue, (2)

18   whether the suspect posed an immediate threat to the safety of the officers or others,

19   and (3) whether the suspect was actively resisting arrest or attempting to evade arrest

20   by flight. Graham, 490 U.S. 396-97.

21          The Ninth Circuit has held that tight handcuffing can constitute excessive force,

22   even if the handcuffing is a generally standard and appropriate practice. Cortesluna v.

23   Leon, 979 F.3d 645, 655 (9th Cir. 2020) (citing LaLonde v. County of Riverside, 204

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   15
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 16 of 30




1    F.3d 947, 960 (9th Cir. 2000)). “The issue of tight handcuffing is usually fact-specific

2    and is likely to turn on the credibility of the witnesses.” LaLonde, 204 F.3d at 960.

3    Additionally, while a plaintiff’s injuries can be indicative of the amount of force used,

4    physical injuries are not required to assert a claim for excessive force. Cortesluna, 979

5    F.3d at 654 (citing Felarca v. Birgeneau, 891 F.3d 809, 817 (9th Cir. 2018)).

6           It is undisputed that Officer Reed handcuffed plaintiff in the course of the arrest.

7    Plaintiff alleges that Officer Reed made the handcuffs so tight that plaintiff suffered

8    bruising and swelling in his fingers and hands. Dkt. 63. The footage from Officer Reed’s

9    body-worn camera shows that plaintiff requested that Officer Reed loosen the handcuffs

10   because they were beginning to cut into his skin. Dkt. 47-2 at 40:02-47:09. Officer Reed

11   informed plaintiff that he could sit sideways or place his hands in the cutouts in the

12   vehicle. Id. Officer Reed did not check or adjust the tightness of plaintiff’s handcuffs. Id.

13   In support of their motion for summary judgment, Officer Reed and the City of Kent

14   submitted the Declaration of Sergeant Joseph Engman who opines that Officer Reed’s

15   handcuffing techniques complied with standard police training. Dkt. 57.

16          Based on the evidence in the record, there exist a genuine dispute of material

17   fact regarding plaintiff’s excessive force claim related to his handcuffing. The Ninth

18   Circuit has explained that whether tight handcuffing constitutes excessive force is a fact-

19   based determination that is most appropriately left to a jury’s determination. Additionally,

20   the question of whether, based on the totality of the circumstances, Officer Reed used

21   excessive force by applying unreasonably tight handcuffs, will likely turn on the jury’s

22   determination of the creditability of the witnesses. Accordingly, questions of fact remain

23   regarding whether Officer Reed’s conduct violated plaintiff’s rights.

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   16
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 17 of 30




1           Further, it is well established law that applying handcuffs in a manner that is so

2    tight that they unreasonably injure a person’s wrist constitutes use of excessive force.

3    Hansen v. Black, 885 F.2d 642, 645 (9th Cir. 1989); Palmer v. Sanderson, 9 F.3d 1433,

4    1436 (9th Cir. 1993); LaLonde, 204 F.3d at 960. Any reasonable officer in Officer

5    Reed’s position, would know that applying handcuffs in a manner that unreasonably

6    injures a person is unlawful in the circumstances presented. Therefore, if a jury finds

7    that Officer Reed applied handcuffs to plaintiff in a manner that unreasonably injured

8    plaintiff, Officer Reed would not be entitled to qualified immunity.

9           Summary judgment is not appropriate on this claim against Officer Reed.

10          Plaintiff’s complaint does not assert facts to show that Officer Reed’s allegedly

11   unconstitutional acts or omissions were in compliance with an official custom, policy or

12   that any entity ratified Officer Reed’s conduct. Dkt. 63. Accordingly, plaintiff’s complaint

13   fails to raise a cognizable claim against the City of Kent. Monell v. New York City Dept.

14   of Social Services, 436 U.S. 658, 690 (1978).

15          Based on the video footage from Officer Reed’s body worn camera, Officer Nixon

16   did not place the handcuffs on plaintiff and was not made aware at any point that the

17   handcuffs were tight. Therefore, because there are no facts presented to support a

18   claim that Officer Nixon personally participated in the alleged violation, he is not the

19   appropriate defendant for this claim. Similarly, there is no evidence that Sergeant Clark

20   participated in plaintiff’s handcuffing or was otherwise aware of how tight the handcuffs

21   were. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Accordingly, plaintiff’s claims

22   for excessive force against Officer Nixon and Sergeant Clark are dismissed.

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   17
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 18 of 30




1           Finally, plaintiff’s excessive force claim is dismissed against defendant’s

2    Thormburg and JLL Property Management, because there is no evidence that either of

3    these defendants conspired with or entered into a joint action with Officer Reed to

4    handcuff plaintiff. Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 783 (9th Cir. 2001),

5    cert. denied, 534 U.S. 1020 (2001).

6           C. Equal Protection Claims

7           Plaintiff’s Equal Protection Claims are dismissed against all parties.

8           The Equal Protection Clause of the Fourteenth Amendment requires that the

9    State treat all similarly situated people equally. Furnace v. Sullivan, 705 F.3d 1021,

10   1030 (9th Cir. 2013). To state a claim under Section 1983 for an Equal Protection

11   violation, plaintiff must show that “the defendants acted with an intent or purpose to

12   discriminate against the plaintiff based upon membership in a protected class.” Id.

13          To prevail on an Equal Protection claim based on selective enforcement, a

14   plaintiff must demonstrate that enforcement had a discriminatory effect and the officers

15   were motivated by a discriminatory purpose. Rosenbaum v. City & County of San

16   Francisco, 484 F.3d 1142, 1152 (9th Cir. 2007). To establish such discriminatory effect,

17   a plaintiff must show that similarly situated individuals could have been investigated or

18   prosecuted and were not. Rosenbaum, 484 F.3d at 1153 (citing United States v.

19   Armstrong, 517 U.S. 456, 465 (1996)). Discriminatory purpose is established when

20   plaintiff can show that the decision-maker selected or affirmed a particular course of

21   action “at least in part because of, not merely in spite of, its adverse effect upon an

22   identifiable group.” Rosenbaum, 484 F.3d at 1153 (citing Wayte v. United States, 470

23   U.S. 598, 610 (1985)) (internal quotations omitted).

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   18
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 19 of 30




1           Plaintiff has failed to establish that Officer Reed selectively chose to investigate,

2    and arrest plaintiff based on impermissible grounds. Officer Reed reported that he

3    decided to investigate because he saw cords connected to a makeshift power outlet

4    which created a potential hazard. Dkt. 16 at ¶ 6; Dkt. 47-1. The footage from Officer

5    Reed’s body-worn camera shows that three vehicles were parked near the outlet and no

6    one could be seen outside or near the vehicles. Dkt. 47-2. The video shows that Officer

7    Reed approached plaintiff’s vehicle while Officer Nixon approached another vehicle to

8    check for occupants. Dkt. 47-2. After Officer Reed placed plaintiff in the patrol vehicle,

9    Officer Reed and Officer Nixon went to investigate the camper trailer that was also

10   plugged into the outlet, trying to contact any occupants. Id. Officers Reed and Nixon

11   found no occupants in the other vehicles parked near the outlet. Id.

12          There is no indication in the footage from body worn camera or any other

13   evidence in the record, that Officer Reed selectively commenced his investigation or

14   decided to arrest plaintiff on impermissible grounds such as race. Additionally, Officers

15   Reed and Nixon did not choose to investigate only plaintiff, they attempted to contact

16   the occupants of the other vehicles as well, but there were no occupants at the time.

17          Officer Reed’s conduct does not amount to a discriminatory investigation and

18   arrest in violation of the equal protection clause. Because there is no evidence in the

19   record showing that Officer Reed’s decision to investigate and then subsequently arrest

20   plaintiff were based on plaintiff’s race, no genuine issues of material fact remain

21   regarding plaintiff’s Equal Protection claims.

22          Based on the foregoing discussion, plaintiff’s Equal Protection Claims are

23   dismissed with prejudice against all defendants.

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   19
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 20 of 30




1           D. Civil Rights Act of 1964 – Public Accommodations

2           Plaintiff’s claim under Title II of the Civil Rights Act of 1964 alleging that the

3    defendant’s unlawfully denied plaintiff access to a de facto public accommodation is

4    dismissed with prejudice.

5           Title II of the Civil Rights Act of 1964 states that “[a]ll persons shall be entitled to

6    the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

7    and accommodations of any place of public accommodation, as defined in this section,

8    without discrimination or segregation on the ground of race, color, religion, or national

9    origin.” 42 U.S.C. § 2000a(a). In order to secure broad compliance with the Civil Rights

10   Act, private individuals may initiate private litigation seeking injunctive relief to enforce

11   the Act. Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 401 (1968). However,

12   plaintiffs bringing actions under Title II of the Civil Rights Act of 1964 cannot recover

13   damages as a remedy. Id.; Resurrection Bay Conservation Alliance v. City of Seward,

14   640 F.3d 1087, 1091 n. 4 (9th Cir. 2011).

15          Plaintiff seeks only monetary damages and is not seeking injunctive relief. Dkt.

16   63. Because the remedy plaintiff seeks is not available under Title II of the Civil Rights

17   Act of 1964, plaintiffs claim pursuant to Title II of the Civil Rights Act of 1964 is

18   dismissed.

19          E. Defamation

20          Plaintiff’s claims for defamation against defendants Thormburg and JLL Property

21   Management are dismissed with prejudice. Plaintiff’s claims for defamation against all

22   other defendants are dismissed without prejudice and with leave to amend.

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   20
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 21 of 30




1           The district court should liberally construe a pro se litigant’s pleading. Boag v.

2    MacDougall, 454 U.S. 364, 365 (1982); Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.

3    1987). Plaintiff alleges that Officer Reed and defendant Thormburg committed

4    actionable defamation by allegedly calling plaintiff a thief. Dkt. 63. Plaintiff claims that by

5    bringing his claim he is defending his constitutional rights. Dkt. 63. Accordingly, it

6    appears that plaintiff is alleging a federal defamation claim under Section 1983.

7           To state a cognizable Section 1983 “defamation-plus” claim, a plaintiff must

8    allege an injury to plaintiff’s reputation from a defamatory statement, accompanied by

9    an allegation of injury to a recognizable property or liberty interest. Crowe v. County of

10   San Diego, 608 F.3d 406, 444 (9th Cir. 2010). A plaintiff can meet this standard by

11   alleging (1) “that the injury to reputation was inflicted in connection with a federally

12   protected right” or (2) “that the injury to reputation caused the denial of a federally

13   protected right.” Id. (citing Herb Hallman Chevrolet v. Nash-Holmes, 169 F.3d 636, 645

14   (9th Cir. 1999).

15              1. Claim against Officer Reed and City of Kent

16          Officer Reed and City of Kent’s motion for summary judgment argues that

17   plaintiff’s defamation claim should be dismissed because plaintiff fails to identify a false

18   statement purportedly made by Officer Reed and City of Kent. Dkt. 55. The motion also

19   alleges that plaintiff fails to satisfy the other elements of a defamation claim. Dkt. 55.

20          Officer Reed and City of Kent’s assertion that plaintiff has not produced evidence

21   to satisfy the elements of defamation, by itself, does not meet their burden, as the

22   moving party, to demonstrate that no genuine issues of material fact exists regarding

23   plaintiff’s defamation claims.

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   21
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 22 of 30




1           However, plaintiff’s complaint fails to state a claim for defamation. Accordingly,

2    the Court on its own motion, pursuant to Fed. R. Civ. P. 12(b)(6), will dismiss plaintiff’s

3    defamation claim against Officer Reed and City of Kent with leave to amend. See, Reed

4    v. Lierance, 863 F.3d 1196, 1207 (9th Cir. 2017). In order to state a claim, Fed. R. Civ.

5    P. 8(a)(2) requires that the complaint include a short and plain statement of the claims

6    showing that the pleader is entitled to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

7    554 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)). The complaint must include

8    more than bare assertions, labels, or formulaic recitations of the elements of the cause

9    of action. Twombly, 550 U.S. at 555-57.

10          Plaintiff alleges that Officer Reed committed actional defamation by labeling him

11   a “thief.” Dkt. 63. However, plaintiff fails to identify an allegedly defamatory statement.

12   Additionally, plaintiff fails to allege facts that would plausibly show injury to a federally

13   protected right or the denial of a federally protected right caused by a defamatory

14   statement. Accordingly, plaintiff’s defamation claim against Officer Reed and the City of

15   Kent is dismissed without prejudice pursuant to Fed. R. Civ. P. 12(b)(6).

16              2. Claim against JLL Property Management and Defendant Thormburg

17          JLL Property Management and Thormburg argue that plaintiff’s defamation claim

18   against them should be dismissed as a matter of law pursuant to RCW 4.24.510. Dkt.

19   46. JLL Property Management and Thormburg also request the Court impose statutory

20   damages and grant reasonable attorney’s fees pursuant to RCW 4.24.510. Dkt. 46, 58.

21          RCW 4.24.510 creates a statutory immunity to defamation claims arising from

22   communications to a government agency regarding matters reasonably of concern to

23   that agency. Leishman v. Ogden Murphy Wallace, PLLC, 196 Wn.2d 898, 907-08

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   22
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 23 of 30




1    (2021). Pursuant to RCW 4.24.510, parties prevailing under the statutory immunity are

2    entitled to recover expense and reasonable attorney’s fees incurred in establishing the

3    defense, as well as $10,000 in statutory damages.

4           Based on plaintiff’s allegations, it appears that plaintiff is attempting to bring a

5    “defamation-plus” claim pursuant to 42 U.S.C. § 1983. State anti-SLAPP laws do not

6    apply to federal claims; therefore RCW 4.24.510 is not an appropriate ground to dismiss

7    plaintiff’s Section 1983 claims. Martinez v. California, 444 U.S. 277, 284 (1980) (finding

8    that defendants under 42 U.S.C. § 1983 cannot be immunized by state law); Hilton v.

9    Hallmark Cards, 599 F.3d 894, 901 (9th Cir. 2010) (finding that state anti-SLAPP

10   statutes do not apply to federal law causes of action).

11          However, plaintiff’s Section 1983 defamation claim may be subject to dismissal

12   on other grounds. A plaintiff may only bring a Section 1983 action against a defendant

13   acting under color of state law. Haygood, 769 F.2d at 1354. A plaintiff may only bring a

14   Section 1983 action against a private individual if the private individual conspired or

15   entered into a joint action with a state actor. Radcliffe v. Rainbow Constr. Co., 254 F.3d

16   772, 783 (9th Cir. 2001), cert. denied, 534 U.S. 1020. To allege a conspiracy, plaintiff

17   must allege facts showing “an agreement or meeting of the minds to violate

18   constitutional rights.” United Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d

19   1539, 1540-41 (9th Cir. 1989) (quotations omitted).

20          Plaintiff does not identify any particular defamatory statement that defendant

21   Thormburg allegedly communicated. Instead, plaintiff alleges that Thormburg and JLL

22   Property Management committed actionable defamation by agreeing to assist in

23   plaintiff’s prosecution. Dkt. 63. Plaintiff fails to allege any facts showing that Thormburg

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   23
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 24 of 30




1    conspired or agreed to defame plaintiff in a manner that would injure plaintiff’s

2    constitutionally protected rights. Additionally, based on the footage from Officer Reed’s

3    body-worn camera, and the remaining record, no issues of fact remain on this issue,

4    because any allegation that Thormburg conspired to violate plaintiff’s federal rights is

5    unsupported by the evidence of record.

6           Based on the foregoing discussion, the Court dismisses plaintiff’s defamation

7    claim against defendants Thromburg and JLL Property Management with prejudice.

8    Additionally, because RCW 4.24.510 is inapplicable to plaintiff’s claims, the Court

9    denies defendants Thormburg and JLL Property Management’s request for attorney’s

10   fees and statutory damages.

11          F. Negligence

12          Here plaintiff alleges a state law cause of action for negligence only against

13   Officer Reed and the City of Kent. Dkt. 63. Plaintiff’s negligence claim is dismissed

14   without prejudice.

15          Officer Reed and City of Kent have submitted the declaration of Sergeant

16   Engman who opined that Officer Reed’s conduct was proper and consistent with

17   standard police practices. Dkt. 57. The Court cannot draw inferences from the facts

18   presented and cannot decide the credibility of witnesses. Anderson, 477 U.S. at 255.

19   Sergeant Engman’s testimony fails to establish that no genuine disputes of material

20   facts remain in this action.

21          However, because plaintiff’s complaint fails to state a cause of action for

22   negligence against any defendant, the Court on its own motion, pursuant to Fed. R. Civ.

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   24
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 25 of 30




1    P. 12(b)(6), will dismiss plaintiff’s negligence claim with leave to amend. See, Reed v.

2    Lierance, 863 F.3d 1196, 1207 (9th Cir. 2017).

3           To prevail on a negligence claim, a plaintiff must show, (1) the existence of a

4    duty to the plaintiff, (2) a breach of that duty, (3) a resulting injury; and (4) breach of the

5    duty as the proximate cause of the injury. Mancini v. City of Tacoma, 196 Wn.2d 864,

6    879 (2021). In order to state a claim, Fed. R. Civ. P. 8(a)(2) requires that the complaint

7    include a short and plain statement of the claims showing that the pleader is entitled to

8    relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007) (citing Conley v. Gibson,

9    355 U.S. 41 (1957)). The complaint must include more than bare assertions, labels, or

10   formulaic recitations of the elements of the cause of action. Twombly, 550 U.S. at 555-

11   57.

12          Plaintiff’s complaint alleges that various defendants acted negligently, without

13   providing plausible assertions of facts indicating whether the defendants owed plaintiff a

14   duty, how they breached such a duty, the injury, and how such breach caused the

15   resulting injury. Dkt. 63. Plaintiff’s complaint fails to state a cognizable claim for

16   negligence against any named defendant.

17          Accordingly, plaintiff’s claim for negligence is dismissed without prejudice

18   pursuant to Fed. R. Civ. P. 12(b)(6).

19          G. Conspiracy Against Rights

20          Plaintiff’s claim for conspiracy against rights pursuant to 18 U.S.C. § 241 fail as a

21   matter of law and is dismissed.

22          Plaintiff alleges a cause of action pursuant to 18 U.S.C. § 241, which is a criminal

23   statute. A private right of action does not exist for all injuries caused by violations of the

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   25
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 26 of 30




1    criminal code. Cent. Bank, N.A. v. First Interstate Bank, N.A., 511 U.S. 164, 190 (1994)

2    (noting that courts have been “quite reluctant to infer a private right of action from a

3    criminal prohibition alone.”). Unless “congressional intent can be inferred from the

4    language of the statute, the statutory structure, or some other source” the Court will not

5    imply a private remedy for the federal statute. Thompson v. Thompson, 484 U.S. 174,

6    179 (1988). 18 U.S.C. § 241 does not create a private right of action and does not give

7    rise to civil liability. Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006).

8           Based on the foregoing, plaintiff’s claims under 18 U.S.C.§ 241 are dismissed

9    with prejudice because the statute does not create a private right of action.

10          H. Plaintiff’s Other Claims

11          Plaintiff also attempts to bring a number of other claims, yet plaintiff lacks the

12   proper standing to raise these claims and therefore they are dismissed with prejudice.

13          Generally, a litigant may only assert their own legal rights and cannot rest a claim

14   for relief on the legal rights or interest of a third party. Coalitions of Clergy v. Bush, 310

15   F.3d 1153, 1163 (9th Cir. 2002). However, the United States Supreme Court has

16   recognized an exception to this general rule. Id. (citing Powers v. Ohio, 499 U.S. 400,

17   410-11 (1991)). Third party standing is proper if the litigant can establish that: (1) the

18   litigant has suffered an injury in fact; (2) the litigant has a close relationship to the third

19   party; and (3) there is some hinderance to the third party asserting their own rights.

20   Serena v. Mock, 547 F.3d 1051, 1054 (9th Cir. 2008).

21          Plaintiff alleges that the City of Kent has a history of discrimination and violating

22   people’s rights. Dkt. 63. Plaintiff identifies several incidents involving other unrelated

23   individuals that, plaintiff asserts, exemplify the racial animus the City of Kent has

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   26
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 27 of 30




1    allowed in the Kent Police Department. Dkt. 63. Plaintiff makes no allegations of any

2    connection to show these cases are related to his causes of action or that he has third

3    party standing to bring these claims. Plaintiff therefore lacks standing.

4           I. Leave to Amend

5           Pursuant to Federal Rule of Civil Procedure 15(a), after an initial period for

6    amendment as of right, pleadings may be amended only with the opposing party’s

7    written consent or by leave of the court. Leave to amend should be freely given when

8    justice so requires. Fed. R. Civ. P. 15(a)(2); Desertrain v. City of Los Angeles, 754 F.3d

9    1147, 1154 (9th Cir. 2014) (“[T]his policy is to be applied with extreme liberality.”).

10          The Court must consider five factors when determining the propriety for leave to

11   amend: bad faith, undue delay, prejudice to the opposing party, futility of amendment,

12   and whether the plaintiff has previously amended the complaint. Desertrain, 754 F.3d at

13   1154; Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004).

14          There is no evidence indicating that allowing plaintiff to file a final amended

15   complaint will cause undue delay or prejudice to the opposing party. Additionally,

16   plaintiff is proceeding pro se and pro se complaints are to be construed liberally.

17   Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987).

18          “Presumably unskilled in the law, the pro se litigant is far more prone to making

19   errors in pleading than the person who benefits from representation of counsel.” Noll v.

20   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987). A pro se plaintiff’s pleading is ultimately

21   held “to a less stringent standard than formal pleadings drafted by lawyers.” Haines v.

22   Kerner, 404 U.S. 519, 520 (1972). These factors favor the Court exercising its discretion

23   to grant plaintiff leave to amend.

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   27
             Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 28 of 30




1           The Court grants plaintiff leave to amend to correct the deficiencies identified in

2    his state law negligence and Section 1983 federal defamation-plus claims against the

3    City of Kent and Officer Reed. The Court will not grant further leave to amend, unless

4    plaintiff can show good cause and gives sufficient reason justifying leave to amend. If

5    plaintiff chooses to file an amended complaint, it must be legibly written or retyped in its

6    entirety and contain the same case number. Any cause of action alleged in the original

7    complaint that is not alleged in the amended complaint is waived. Forsyth v. Humana,

8    Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled in part on other grounds, Lacey v.

9    Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).

10                                         CONCLUSION

11          Based on the foregoing discussion, plaintiff’s motions to amend (Dkt. 43, 63) are

12   GRANTED and plaintiff’s Fourth Amended Complaint (Dkt. 63) is the operative

13   complaint. Plaintiff’s Second Motion for Summary Judgment (Dkt. 45) is DENIED.

14   Defendants Thormburg and JLL Property Management’s Motion for Summary Judgment

15   (Dkt. 46) is GRANTED and the claims against defendants Thormburg and JLL Property

16   are dismissed with prejudice. Defendant’s Thormburg and JLL Property Management’s

17   request for statutory damages and attorney’s fees is DENIED. Defendants Reed and

18   City of Kent’s Cross-Motion for Summary Judgment (Dkt. 55) is GRANTED IN PART

19   and DENIED IN PART as set forth below:

20

21             •   Plaintiff’s Fourth Amendment Claim for excessive force during the arrest

22                 may continue in this litigation.

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   28
           Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 29 of 30




1            •   Plaintiff’s Fourth Amendment Claims for unlawful search and arrest are

2                DISMISSED with prejudice;

3            •   Plaintiff’s Fourteenth Amendment Equal Protection Claims are

4                DISMISSED with prejudice;

5            •   Plaintiff’s Civil Rights Act of 1964 – Public Accommodation claims are

6                DISMISSED with prejudice;

7            •   Plaintiff’s 18 U.S.C. § 241 claims are DISMISSED with prejudice;

8            •   Plaintiff’s claims based upon conduct against other citizens, are
9                DISMISSED with prejudice;
10           •   Plaintiff’s Section 1983 federal Defamation-plus and state law Negligence
11               claims against Officer Reed and City of Kent are DISMISSED without
12               prejudice and with leave to amend; To state a cognizable Section 1983
13               “defamation-plus” claim, a plaintiff must allege an injury to plaintiff’s
14               reputation from a defamatory statement, accompanied by an allegation of
15               injury to a recognizable property or liberty interest. Crowe v. County of
16               San Diego, 608 F.3d 406, 444 (9th Cir. 2010). A plaintiff can meet this
17               standard by alleging (1) “that the injury to reputation was inflicted in
18               connection with a federally protected right” or (2) “that the injury to
19               reputation caused the denial of a federally protected right.” Id. (citing Herb
20               Hallman Chevrolet v. Nash-Holmes, 169 F.3d 636, 645 (9th Cir. 1999).
21               Plaintiff is granted leave to amend to correct, if possible, the deficiencies
22               identified in plaintiff’s Section 1983 federal defamation-plus and state law
23               negligence claims against Officer Reed and City of Kent.
24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   29
           Case 2:20-cv-01045-TLF Document 69 Filed 07/09/21 Page 30 of 30




1            •   Plaintiff shall have until July 30, 2021 to file an amended complaint. If

2                plaintiff chooses not to file an amended complaint, the Court will proceed

3                with plaintiff’s Fourth Amended Complaint as the operative complaint.

4         Dated this 9th day of July, 2021.

5

6

7                                                   A
                                                    Theresa L. Fricke
8                                                   United States Magistrate Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ON MOTIONS FOR SUMMARY JUDGMENT -
26   30
